UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4185



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ANTHONY CHATANE WHITE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-04-632)


Submitted:   August 15, 2005                 Decided:   August 25, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina; Elizabeth Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony      Chatane   White    appeals    his    conviction       and

235-month sentence imposed after he pled guilty to possession with

intent to distribute more than 500 grams of cocaine, in violation

of 21 U.S.C. § 841(a)(1) (2000).        White’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), challenging

White’s sentence but stating that, in his view, there are no

meritorious   issues    for   appeal.      White    has    filed   a   pro    se

supplemental brief.     We affirm.

          In his pro se supplemental brief, White asserts that the

district court violated several provisions of Fed. R. Crim. P. 11,

in accepting his guilty plea. White contends that the court failed

to explain the elements of the offense, see Fed. R. Crim. P.

11(b)(1)(G), failed to inform him of the correct minimum and

maximum penalties he faced, see Fed. R. Crim. P. 11(b)(1)(H), (I),

and accepted an insufficient factual basis as support for his plea,

see Fed. R. Crim. P. 11(b)(3).       Because White did not move in the

district court to withdraw his guilty plea, we review his challenge

to the adequacy of the Rule 11 hearing for plain error.                United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).             Our review

of the transcript of the Rule 11 hearing leads us to conclude that

the district court fully complied with the requirements of Rule 11.

We therefore find no plain error in the court’s acceptance of

White’s guilty plea.


                                  - 2 -
             Next, White’s counsel questions whether the district

court properly classified White as a career offender pursuant to

U.S. Sentencing Guidelines Manual § 4B1.1 (2003).                    Because White

did not object in the district court, this court’s review is for

plain error.     United States v. Harp, 406 F.3d 242, 245 (4th Cir.

2005) (stating standard of review).          We conclude that the district

court properly designated White as a career offender.                       See id.

(discussing elements of USSG § 4B1.1(a)).

             Finally,    counsel    raises   as     a    potential      issue   the

reasonableness of White’s 235-month sentence in light of United

States v. Booker, 125 S. Ct. 738 (2005).                In Booker, the Supreme

Court   held   that     the    mandatory   manner       in   which    the   federal

Sentencing     Guidelines      required    courts       to   impose     sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment.                125 S. Ct. at 746,

750 (Stevens, J., opinion of the Court).                The Court remedied the

constitutional violation by making the Guidelines advisory through

the removal of two statutory provisions that had rendered them

mandatory.     Id. at 746 (Stevens, J., opinion of the Court); id. at

756-67 (Breyer, J., opinion of the Court).

           Although      the    Sentencing    Guidelines        are    no    longer

mandatory, Booker makes clear that a sentencing court “must consult

[the] Guidelines and take them into account when sentencing.”                   125

S. Ct. at 767 (Breyer, J., opinion of the Court).               The court should


                                     - 3 -
consider   this    sentencing   range    along   with    the   other   factors

described in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and

then impose a sentence.     See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005) (applying Booker on plain error review).              The

sentence must be “within the statutorily prescribed range and . . .

reasonable.”      Id. at 546-47 (citations omitted).

           White’s classification as a career offender does not

violate the Sixth Amendment.            See Booker, 125 S. Ct. at 756

(Stevens, J., opinion of the Court) (“Any fact (other than a prior

conviction) which is necessary to support a sentence exceeding the

maximum authorized by the facts established by a plea of guilty or

a jury verdict must be admitted by the defendant or proved to a

jury beyond a reasonable doubt.”); United States v. Collins, 412

F.3d 515, 523 (4th Cir. 2005) (finding that application of career

offender enhancement did not violate Booker where facts were

undisputed, thereby making it unnecessary to engage in further fact

finding about a prior conviction).        Moreover, in sentencing White,

the district court considered the Guidelines as advisory only and

considered all of the factors in § 3553(a).             Because the district

court sentenced White within a properly calculated Guideline range

and well within the forty-year statutory maximum, see 21 U.S.C.A.

§ 841(b)(1)(B)(ii) (West 1999 & Supp. 2005), we conclude that the

sentence is reasonable.




                                  - 4 -
            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm White’s conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 5 -